 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada

 3   S. WYETH McADAM
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, CA 94105-1545
 5   Telephone: (415) 268-5610
     Facsimile: (415) 744-0134
 6   E-mail: Wyeth.McAdam@ssa.gov

 7   Attorneys for Defendant
 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                            DISTRICT OF NEVADA
12
     CHRISTOPHER ROBERTSON,                          )
13                                                   )   Case No. 2:19-cv-01202-KJD-EJY
            Plaintiff,                               )
14                                                   )   STIPULATION FOR
                    v.                               )   EXTENSION OF TIME FOR
15                                                   )   DEFENDANT TO FILE
     ANDREW M. SAUL,                                 )   HIS CROSS-MOTION TO AFFIRM AND
16   Commissioner of Social Security,                )   RESPONSE TO PLAINTIFF’S MOTION
                                                     )   FOR REVERSAL
17          Defendant.                               )   (FIRST REQUEST)
                                                     )
18
19
            IT IS HEREBY STIPULATED, by and between the parties, by and through their respective
20
     counsel of record, that, with the Court’s approval, Defendant shall have an extension of time to file his
21
     Cross-Motion to Affirm and Response to Plaintiff’s Motion for Reversal. The current due date is
22
     January 22, 2020. The new date will be March 18, 2020. All other deadlines will extend according to the
23
     court’s scheduling order dated October 22, 2019 (Dkt. No. 14).
24
            Defense counsel needs an extension of time because the attorney responsible for briefing needs
25
     additional time to complete review and analysis of the 973-page record, consider the issues raised in
26



                                                         -1-
 1   Plaintiff’s brief, determine whether options exist for settlement, accommodate competing workload

 2   demands, draft the response, and go through the necessary in-house reviews. With regard to competing

 3   workload demands, in December, defense counsel filed six briefs. In January, defense counsel has nine

 4   additional briefs due in District Courts, about half of which courts have continued once; she is bringing a

 5   sanctions case against a claimant’s representative; she has a hearing on the merits, and she has response

 6   to a 406B motion due. In February, defense counsel has eight merit briefs due, five of which have been

 7   continued once. Currently, the Office of the General Counsel has undergone an unforeseen reduction of
 8   several staff attorneys; Social Security is under a hiring freeze and management would have difficulty

 9   reassigning this case to another attorney. Management is currently considering transferring one case

10   with a brief due in January to someone else, but not this one. This request is made in good faith with no

11   intention to delay unduly the proceedings. Counsel apologizes to the Court and Plaintiff for any

12   inconvenience this delay may cause. This is Defendant’s first request for an extension.

13
            Respectfully submitted this 17th day of January 15, 2020.
14
                                                          DAYLE ELIESON
15                                                        United States Attorney
16   Dated: January 157, 2020                             /s/ S. Wyeth McAdam
                                                          S. WYETH McADAM
17                                                        Special Assistant United States Attorney
                                                          Counsel for Defendant
18
     Dated: January 17, 2020                              /s/ Joshua R Harris*
19                                                        Joshua R Harris
                                                          Richard Harris Law Firm
20                                                        Counsel for Plaintiff
                                                          (*authorized via email)
21   OF COUNSEL:
     DEBORAH LEE STACHEL
22   Regional Chief Counsel, Region IX
23
                                                          IT IS SO ORDERED:
24
25              January 21, 2020
     DATED:
                                                          ELAYNA J. YOUCHAH
26                                                        UNITED STATES MAGISTRATE JUDGE


                                                         -2-
